— Order, Supreme Court, New York County (Joan B. Lobis, J.), entered December 30, 2009, which, in this medical malpractice action, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There was no basis to strike the affirmation of defendants’ expert, which, in conjunction with other evidence, established defendants’ prima facie entitlement to summary judgment dismissal. In opposition, plaintiff failed to offer evidence sufficient to raise a triable issue regarding malpractice (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The court also properly dismissed plaintiffs claims against defendants for alleged violations of the so-called “Patient’s Bill of Rights” (see Public Health Law §§ 2801-d, 2803-c).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Saxe, J.P., Friedman, Catterson, Acosta and Richter, JJ. [Prior Case History: 2009 NY Slip Op 33072(U).]